11/15/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs October 12, 2022

        STATE OF TENNESSEE v. THOMAS ADAM BLACKWELL

                Appeal from the Criminal Court for Sumner County
            Nos. 199-2020, 461-2017, 464-2017    Dee David Gay, Judge
                      ___________________________________

                           No. M2020-01171-CCA-R3-CD
                       ___________________________________


Thomas Adam Blackwell, Defendant, claims that the trial court abused its discretion by
revoking his probation, denying an alternative sentence, and ordering his three-year
sentence for fourth offense driving under the influence (“DUI”) to be served consecutively
to the seven-year sentence that he was serving on community corrections when he was
arrested for the DUI. After a thorough review of the record and applicable law, we affirm.


 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which TIMOTHY L.
EASTER and JILL BARTEE AYERS, JJ., joined.

Jamie Tarkington (on appeal), Hendersonville, Tennessee, and Paul Walwyn (at hearing),
Madison, Tennessee, for the appellant, Thomas Adam Blackwell.

Herbert H. Slatery III, Attorney General and Reporter; Hannah-Catherine Lackey,
Assistant Attorney General; Ray Whitley, District Attorney General; and Lytle Anthony
James, Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

      On September 13, 2018, Defendant was convicted of one count of Class C felony
aggravated burglary, one count of Class D felony theft of property, and one count of Class
E felony theft of property in Case No. 461-2017; and one count of Class C felony
aggravated burglary, one count of Class D felony theft of property, one count of Class A
misdemeanor theft of property, and five counts of Class E felony forgery in Case No. 464-
2017. The trial court ordered the sentences for all counts in each case to run concurrently
and sentenced Defendant as a Range I standard offender to an effective term of four years
in Case No. 461-2017 and three years in Case No. 464-2017. The court ran the sentences
in the two cases consecutively for an effective total sentence of seven years to be served
on community corrections and ordered Defendant to attend drug court as a condition of his
alternative sentence.

       A Drug Court Probation Warrant was issued on January 28, 2019, for failure to
comply with the rules of drug court, breaking the fraternization rule, failing a drug test,
admitting to drinking whiskey and using heroin and fentanyl, and providing a diluted urine
sample. Because Judge Dee David Gay supervised Defendant in drug court, he recused
himself from the probation violation hearing. The Presiding Judge of the Eighteenth
Judicial District assigned Chancellor Louis W. Oliver, III, as “special judge” to preside
over the case. On July 8, 2019, the special judge entered an order sentencing Defendant to
365 days in the Sumner County Detention Center, suspending the sentence to allow
Defendant to attend a twelve-week inpatient rehabilitation program at Homeward Bound,
and allowing Defendant to petition to suspend the remaining incarceration upon
successfully completing the inpatient rehabilitation program. Defendant petitioned for
release after completing the Homeward Bound program. The special judge entered an
Agreed Order on December 5, 2019, releasing Defendant from incarceration to serve the
balance of his sentence on community corrections.

        On December 14, 2019, Defendant was arrested for DUI. On April 13, 2020, the
State filed a Motion to Resentence pursuant to Tennessee Code Annotated section 40-36-
106(e)(4). On July 9, 2020, Defendant entered a guilty plea as a Range II multiple offender
to fourth offense DUI with the length of the sentence and manner of service to be
determined at a sentencing hearing.1 A violation of community corrections warrant was
filed on July 13, 2020. The warrant alleged that Defendant had “not properly conducted
himself” and had “violated the conditions of his [c]ommunity [c]orrections rules and
regulations” by being charged with DUI.

       A joint sentencing and revocation hearing was conducted on August 7, 2020.
Hendersonville Police Department Officer Charles Ronan testified that at 2:51 a.m. on
December 14, 2019, he responded to a report of a white sedan parked on the shoulder of
Highway 386 with the door open and no lights on. He found Defendant asleep in the
driver’s seat with the keys in the ignition and the vehicle running. Defendant told Officer
Ronan that he drank “one tall beer and had used heroin earlier.” After Defendant performed
unsatisfactorily on the field sobriety test, he was arrested for DUI. Defendant agreed to
submit to a blood test. The Tennessee Bureau of Investigation Official Toxicology and the

        1
         After his arrest for DUI, Defendant waived any conflict of interest and Judge Gay presided over
the DUI case and the community corrections violation.
                                                 -2-
Official Alcohol Report, which were admitted into evidence as Exhibit 2, showed that
Defendant had methamphetamine, amphetamine, and fentanyl in his system and that his
blood alcohol content was .015.

        Amy Montgomery, a social worker at the Department of Veterans Affairs (“VA”),
testified by telephone that she interviewed and assessed Defendant and that he was
approved for a twenty-eight-day VA inpatient program in Kentucky, followed by a thirty
to forty-five-day residential treatment program for posttraumatic stress disorder. Ms.
Montgomery opined that Defendant needed structure and that participating in the program
would be in Defendant’s best interest.

        Defendant’s grandmother, Joanna Henderson Blackwell, testified that she raised
Defendant and was currently raising Defendant’s three-year-old daughter. She said that
Defendant had another daughter that he had only seen a couple of times since she was born.
She said that Defendant “had so much promise, and these addictions had taken over his
life.” She described the last few years as “heartbreaking.” She thought the Defendant
really tried to change when he was in the drug court program. She said that he got a job,
an apartment, and a phone. She said it was very difficult for her and Defendant’s family
when he relapsed. She asked the court to give Defendant “one last chance.”

       Defendant testified about his dismissal from the drug court program and the
revocation of his community corrections sentence. He said that he voluntarily reported
using drugs one time to his drug court liaison and that he thought that he was just going to
be sanctioned, but when the liaison discovered that he had been fraternizing with a female
sentenced to drug court, he was terminated from the program. He said that his father passed
away while he was incarcerated. After completing the Homeward Bound program, he was
released from custody on community corrections. He contacted the VA seeking help
within two hours of being released from custody because he knew he “was going to have
problems with substance abuse and [his] mental health.” He said that, after his release, he
had access to money from his father’s estate but that it was “probably too much access and
too much freedom for someone who’s been locked up like [he had been].” He began using
heroin within three days of being released from custody. He said that what he thought
“was heroin, had methamphetamine and fentanyl in it.”

       Defendant said that he was injured in an accident while in the army and began using
opiates. He said that his girlfriend committed suicide two months before he finished his
enlistment and that he suffered from posttraumatic stress disorder as a result of his injury
and his girlfriend’s death. He began drinking heavily and accepted a general discharge
from the army. He said that he needed help with his drug addiction and his mental health.
       On cross-examination, Defendant stated that he started using alcohol at age thirteen
and abusing prescription medications at seventeen. He admitted that he had twelve felony
                                           -3-
and sixteen misdemeanor convictions. Defendant said, “In the past, Your Honor, I had
people that I knew would take up my slack and would help me whenever I got in trouble
and that list is dwindling. My father is gone. All I have is my grandmother. I don’t have
any excuses for why I did what I did before.” Defendant told the court, “I need another
chance.” When asked by the court about not being there for his children, Defendant said,
“I’ve been on drugs and in jail the entire time.”

        The presentence report, admitted as Exhibit 1, shows that Defendant had twelve
felony convictions — four felony thefts, two aggravated burglaries, five forgeries, and one
Habitual Motor Vehicle Offender violation. The report also shows that he had sixteen
misdemeanor convictions — four thefts, two assaults, three drug offenses, one resisting
arrest, one failure to appear, and four DUIs. Defendant had five prior probation violations.

        The trial court found that Defendant “violated his probation for a second time, not
the first time.” The court noted that Defendant “was given an opportunity and he served
his sentence, and then he goes out and commits a crime that’s probably the dread of any
judge that puts somebody on probation . . . . He goes out and commits a DUI . . . and risks
[his] life and the lives of others[.]” The court noted that State had been “very generous” in
not going forward with resentencing.

       In sentencing Defendant for the DUI offense, the court found three of the
enhancement factors listed in Tennessee Code Annotated section 40-35-114 applied. First,
the court found that Defendant “had a previous history of criminal convictions or criminal
behavior, in addition to those necessary to establish the appropriate range.” Tenn. Code
Ann. § 40-35-114(1). Additionally, the court found that Defendant “was on probation”
when he was charged with fourth offense DUI. See Tenn. Code Ann. § 40-35-114(8). The
court also found that Defendant “had no hesitation about committing a crime when the risk
to human life is high.” Tenn. Code Ann. § 40-35-114(10). The court found that no
mitigating factors applied. The court noted that, only nine days after being released from
incarceration for his probation violation, Defendant was charged with a fourth offense DUI,
a crime the court found endangered both Defendant and the public. The court advised the
Defendant that he was fortunate that the plea agreement allowed him to plead guilty as a
Range II offender at 35% service rather than a career offender at 60% service.

       The trial court found that Defendant was not credible, specifically finding that he
did not tell the complete truth about why his probation was violated when he was in drug
court. Based on Defendant’s criminal history and prior drug use, the court noted that
Defendant’s potential for rehabilitation was a “long shot.” The court reasoned that it “must
look at the citizens and safety of the public and the public welfare.”
       The trial court sentenced Defendant to three years’ incarceration as a Range II
multiple offender for his fourth offense DUI. The court revoked Defendant’s community
                                            -4-
corrections and ordered him to serve the balance of his seven-year sentence. The court
found that Defendant was on community corrections when he committed a fourth offense
DUI and that Defendant had an extensive criminal record and ordered the three-year DUI
sentence to run consecutively to the seven-year sentence. The court recommended that
Defendant receive treatment at Lois M. DeBerry Special Needs Facility if the Tennessee
Department of Correction would accept him into that treatment program.

                                        ANALYSIS

       On appeal, Defendant claims that the trial court abused its discretion by revoking
his probation, by not sentencing him to an alternative sentence, and by ordering his
sentences to run consecutively. The State argues that the trial court properly exercised its
discretion in revoking probation and sentencing Defendant. We agree with the State.

                         Revocation of Community Corrections

       On March 4, 2022, eight months after the revocation hearing in this case, our
supreme court issued State v. Dagnan, concluding “that probation revocation is a two-step
consideration on the part of the trial court.” State v. Dagnan, 641 S.W.3d 751, 753 (Tenn.
2022). The first step “is to determine whether to revoke probation.” Id. The second step
“is to determine the appropriate consequence upon revocation.” Id. In Dagnan, the
supreme court made it clear that “[s]imply recognizing that sufficient evidence existed to
find that a violation occurred does not satisfy this burden.” Id. at 758-59. The trial court
must place on the record sufficient findings for the appellate court to be able to conduct a
meaningful review of both its decision to revoke probation and its decision to impose a
sentence for the revocation. Id. at 759. If the trial court does so, an abuse of discretion
with a presumption of reasonableness standard of appellate review applies. Id. If a trial
court fails to place on the record its reasoning for revoking probation, unless the defendant
admits to the violation, or fails to place on the record its reasoning for imposing the
sentence, an appellate court may conduct a de novo review if the record is sufficiently
developed for the court to do so or may remand the case to the trial court to make such
findings. Id.

       Although there are a few differences, a community corrections sentence “closely
resembles that of probation” and “the same principles are applicable in deciding whether a
community corrections sentence revocation was proper.” State v. Harkins, 811 S.W.2d 79,
82 (Tenn. 1991). Likewise, the same principles are applicable in deciding the sentence to
impose after a trial court finds that a defendant violated the terms of a community
corrections sentence. The two-step consideration for probation revocation hearings
outlined in Dagnan, also applies to revocation of community corrections hearings. State

                                            -5-
v. Gibbs, No. M2021-00933-CCA-R3-CD, 2022 WL 1146294, at *3 (Tenn. Crim. App.
Apr. 19, 2022).

                                   Step One - Violation

       The trial court placed its reasons for revoking Defendant’s community corrections
on the record. The court noted that Defendant entered a plea of guilty to fourth offense
DUI, an offense that he committed only nine days after he was released from custody for
previously violating the terms of community corrections. Defendant’s guilty plea was
substantial evidence for the trial court to find “by a preponderance of the evidence that
[D]efendant violated the conditions of his release.” State v. Beard, 189 S.W.3d 730, 734-
35 (Tenn. Crim. App. 2005) (citing Tenn. Code Ann. § 40-35-311(e)). The trial court did
not abuse its discretion by revoking Defendant’s community corrections.

                          Step Two - Sentence for the Violation

        After stating its reason for revoking Defendant’s community corrections, the trial
court did not make any additional findings or state any additional reasons before
announcing its decision to commence the execution of the judgment as originally entered.
Although many of the reasons for revoking community corrections might also be reasons
to support the court’s sentencing decision, the court did not employ a “two-step” process,
and we cannot determine if the court’s sentencing decision was the result of a “separate
exercise of discretion.” Dagnan, 641 S.W.3d at 760. When the trial court fails “to place
its reasoning for a revocation decision on the record,” this court may conduct a de novo
review “if the record is sufficiently developed for the court to do so,” or we “may remand
the case to the trial court to make such findings.” Id. at 759. Therefore, an abuse of
discretion with a presumption of reasonableness standard of appellate review does not
apply to the trial court’s decision to commence the execution of the judgment as originally
entered. Id. We determine that the record is sufficiently developed for this court to
conduct a de novo review.

       Tennessee Code Annotated section 40-36-106(e)(3)(B), a section of the Tennessee
Community Corrections Act of 1985, states that: “Failure to comply with the terms of
probation subjects the offender to revocation proceedings conducted by the court pursuant
to § 40-35-311. Tennessee Code Annotated section 40-35-311(e)(2) provides:

      If the trial judge revokes a defendant’s probation and suspension of sentence
      after finding, by a preponderance of the evidence, that the defendant has
      committed a new felony . . . then the trial judge may revoke the probation
      and suspension of sentence . . . and cause the defendant to commence the
      execution of the judgment as originally entered, which may be reduced by an
                                           -6-
       amount of time not to exceed the amount of time the defendant has
       successfully served on probation and suspension of sentence prior to the
       violation.

        Based on our review of the record, we determine that Defendant has an extensive
criminal record. The presentence report shows that Defendant had twelve felony
convictions, sixteen misdemeanor convictions, and five previous probation violations.
Defendant has been incarcerated numerous times. The Revocation Order shows that
Defendant was incarcerated on seven different occasions and received 821 days of pretrial
credit. He also received 276 days of community corrections credit. The current violation
was Defendant’s second violation of probation for his 2018 conviction for two counts of
aggravated burglary, four counts of theft of property, and five counts of forgery. He was
sentenced to serve 365 days for the second probation violation but was released early after
completing an inpatient drug treatment program. He began using heroin within three days
of his release and was arrested for felony DUI nine days after being released from custody.
The Strong-R Needs Assessment Report shows that Defendant is a high risk for continued
alcohol and drug use. It is clear from the record that Defendant cannot or will not comply
with the rules of probation. Defendant has shown a “lack of potential for [his]
rehabilitation.” Tenn. Code Ann. § 40-35-103(5). We determine that there was substantial
evidence to commence the execution of the judgment as originally entered.

                                   Alternative Sentence

       When the record clearly establishes that the trial court imposed a sentence within
the appropriate range after a “proper application of the purposes and principles of our
Sentencing Act,” this court reviews the trial court’s sentencing decision under an abuse of
discretion standard with a presumption of reasonableness. State v. Bise, 380 S.W.3d 682,
707 (Tenn. 2012). The party challenging the sentence on appeal bears the burden of
establishing that the sentence was improper. Tenn. Code Ann. § 40-35-401 (2021),
Sentencing Comm’n Cmts.

       To facilitate meaningful appellate review, the trial court must state on the record the
factors it considered and the reasons for imposing the sentence chosen. Tenn. Code Ann.
§ 40-35-210(e) (2021); Bise, 380 S.W.3d at 706. While the trial court should consider
enhancement and mitigating factors, such factors are advisory only. See Bise, 380 S.W.3d
at 699 n.33, 704; State v. Carter, 254 S.W.3d 335, 346 (Tenn. 2008). A trial court’s
“misapplication of an enhancement or mitigation factor does not invalidate the sentence
imposed unless the trial court wholly departed from the 1989 Act, as amended in 2005.”
Bise, 380 S.W.3d at 706.



                                            -7-
       The abuse of discretion with a presumption of reasonableness standard of review
set by our supreme court in Bise also applies to a trial court’s decision to grant or deny
probation. State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012) (citing Bise, 380 S.W.
3d at 708). Under the revised Tennessee sentencing statutes, a defendant is no longer
presumed to be a favorable candidate for alternative sentencing. Carter, 254 S.W.3d at
347 (citing Tenn. Code Ann. § 40-35-102(6)). Instead, the “advisory” sentencing
guidelines provide that a defendant “who is an especially mitigated or standard offender
convicted of a Class C, D or E felony, should be considered as a favorable candidate for
alternative sentencing options in the absence of evidence to the contrary.” Tenn. Code
Ann. § 40-35-102(6) (2021).

       Tennessee Code Annotated section 40-35-303 states that:

              [a] defendant shall be eligible for probation under this chapter if the
       sentence actually imposed upon the defendant is ten (10) years or less;
       however, no defendant shall be eligible for probation under this chapter if
       convicted of a violation of § 39-13-304, § 39-13-402, § 39-13-504, § 39-13-
       532, § 39-15-402, § 39-17-417(b) or (i), § 39-17-1003, § 39-17-1004 or §
       39-17-1005. A defendant shall also be eligible for probation pursuant to §
       40-36-106(e)(3).

Tenn. Code Ann. § 40-35-303(a) (2021). A defendant has the burden of establishing that
he is suitable for probation and “demonstrating that probation will ‘subserve the ends of
justice and the best interest of both the public and the defendant.’” Carter, 254 S.W.3d at
347 (quoting State v. Housewright, 982 S.W.2d 354, 357 (Tenn. Crim. App. 1997)).

      Under Tennessee Code Annotated section 40-35-103, the trial court should look to
the following considerations to determine whether a sentence of confinement is
appropriate:

             (A) Confinement is necessary to protect society by restraining a
       defendant who has a long history of criminal conduct;

              (B) Confinement is necessary to avoid depreciating the seriousness of
       the offense or confinement is particularly suited to provide an effective
       deterrence to others likely to commit similar offenses; or

              (C) Measures less restrictive than confinement have frequently or
       recently been applied unsuccessfully to the defendant.

Tenn. Code Ann. § 40-35-103(1) (2021).
                                           -8-
       Trial courts are encouraged to utilize alternative sentences. See Tenn. Code Ann. §
40-35-102(3)(C) (2021); Ray v. Madison Cty., Tennessee, 536 S.W.3d 824, 833 (Tenn.
2017). “Any sentence that does not involve complete confinement is an alternative
sentence.” State v. Gregory Tyrone Dotson, No. M2018-00657-CCA-R3-CD, 2019 WL
3763970, at *10 (Tenn. Crim. App. Aug. 9, 2019) (citing State v. Fields, 40 S.W.3d 435
(Tenn. 2001)).

       In imposing the three-year sentence to be served in the Tennessee Department of
Correction for the fourth offense DUI, the trial court emphasized the seriousness of DUI
and the significant risk that DUI posed to the public and to Defendant. The court noted
that the presentence report showed that Defendant had twelve prior felony convictions,
sixteen prior misdemeanor convictions, and five probation violations. The court found
three of the enhancement factors applied: (1) that Defendant “had a previous history of
criminal convictions or criminal behavior, in addition to those necessary to establish the
appropriate range,” Tenn. Code Ann. § 40-35-114(1); (2) that Defendant was on probation
when he was charged with fourth offense DUI, Tenn. Code Ann. § 40-35-114(8); and (3)
that Defendant “had no hesitation about committing a crime when the risk to human life is
high,” Tenn. Code Ann. § 40-35-114(10). The court found that no mitigating factors
applied.

        Although Defendant would be eligible for an alternative sentence after serving one
hundred and fifty consecutive days in the county jail for fourth offense DUI, he failed to
establish his suitability for probation. Defendant’s extensive criminal record and his
inability to comply with the rules of probation do not weigh in favor of an alternative
sentence.

       Based on Defendant’s criminal history and prior drug use, the court noted that
Defendant’s potential for rehabilitation was a “long shot.” The court reasoned that it “must
look at the citizens and safety of the public and the public welfare.”

       The principles of sentencing in Tennessee Code Annotated section 40-35-103(1)(A)
and (C) support the trial court’s decision to order the sentence to be served in confinement.
The trial court did not abuse its discretion in sentencing the Defendant.

                                  Consecutive Sentences

        In State v. Pollard, the Tennessee Supreme Court expanded its holding in Bise to
trial courts’ decisions regarding consecutive sentencing. 432 S.W.3d 851, 859 (Tenn.
2013). “The court may order sentences to run consecutively if the court finds by a
preponderance of the evidence that[] . . . [t]he defendant is an offender whose record of
criminal activity is extensive,” Tenn. Code Ann. § 40-35-115(b)(2) (2015), or the
                                            -9-
defendant is sentenced for an offense committed while on probation. Tenn. Code Ann. §
40-35-115(b)(6) (2015). Any one ground set out in Tennessee Code Annotated section 40-
35-115(b) is “a sufficient basis for the imposition of consecutive sentences.” Pollard, 432
S.W.3d at 862 (citing State v. Dickson, 413 S.W.3d 735, 748 (Tenn. 2013)). “So long as a
trial court properly articulates reasons for ordering consecutive sentences, thereby
providing a basis for meaningful appellate review, the sentences will be presumed
reasonable and, absent an abuse of discretion, upheld on appeal.” Id. (citing Tenn. R. Crim.
P. 32(c)(1)).

       The trial court found that Defendant was on probation when he committed a fourth
offense DUI and that Defendant had an extensive criminal record consisting of twelve prior
felony convictions, sixteen prior misdemeanor convictions, and five probation violations.
The court did not abuse its discretion in aligning the sentences consecutively.

                                       Conclusion

       We affirm the judgments of the trial court.


                                              ____________________________________
                                              ROBERT L. HOLLOWAY, JR., JUDGE




                                           - 10 -